873 So. 2d 489 (2004)
James Arthur LEE, Appellant,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, et al., Appellees.
No. 1D04-0680.
District Court of Appeal of Florida, First District.
May 13, 2004.
*490 James Arthur Lee, pro se, appellant.
No appearance for appellees.

ORDER IMPOSING SANCTION
PER CURIAM.
In this appeal, James Arthur Lee seeks review of an order of the Circuit Court for Bradford County which dismissed his mandamus complaint for failure to pay the filing fee or submit the paperwork necessary to obtain a waiver of that fee. Although this court's fee has neither been paid nor waived, Lee filed a motion for injunctive relief against certain officials or staff members of the Florida Department of Corrections. In processing that motion, it came to this court's attention that Lee has been an extremely active litigator in this court whose cases have required substantial expenditure of staff resources without any meaningful result. An order was issued which directed Lee's attention to the fact that his 43 cases filed with this court since February 2002 had yielded no relief to him and asked him to show cause why he should not be barred from henceforth appearing in proper person before this court.
Further examination of this court's records revealed 20 other cases filed with this court under the name "James A. Lee" rather than "James Arthur Lee" and that another proceeding has been commenced by Lee since the show cause order issued. Of these 64 cases, 50 have been dismissed for failure to pay the filing fee or for noncompliance with orders relating to service, appendices, or other administrative matters. Six cases have been transferred to other courts, seven cases are pending, and one petition for writ of mandamus was denied on the merits.
We have considered the response of appellant to the order to show cause but he has failed to demonstrate why the proposed sanction should not be imposed. See Martin v. State, 833 So. 2d 756 (Fla. 2002); Attwood v. Eighth Circuit Court, Union County, 667 So. 2d 356 (Fla. 1st DCA 1995); Peterson v. State, 530 So. 2d 424 (Fla. 1st DCA 1988). Accordingly, it is hereby ordered that James Arthur Lee, also known as James A. Lee, shall secure the filing of a notice of appearance by a member in good standing of the Florida Bar in any active case now pending before this court in which he appears as appellant or petitioner within ten days of date of this order, failing which such cases shall be dismissed. Further, the clerk of this court is directed to accept no further pro se filings from Lee; if received, they shall be returned to him without filing and with a reference to this order.
IT IS SO ORDERED.
ALLEN, PADOVANO and LEWIS, JJ., concur.